Citation Nr: 0603567	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-25 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
January 1980 rating decision which denied entitlement to 
service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from November 1958 until 
September 1961.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Wichita, 
Kansas.


FINDINGS OF FACT

1.  In a January 1980 rating decision, the RO denied 
entitlement to service connection for a psychiatric 
disability.  

2.  The correct facts, as known at the time, were before the 
RO in January 1980; such facts indicated in-service treatment 
for a developmental disorder, which was noted to have existed 
prior to active duty.

3.  The evidence of record at the time of the January 
1980rating decision did not reveal any findings referable to 
an acquired psychiatric disability until several years 
following the veteran's separation from active service. 

4.  There is no showing that, had additional development been 
conducted, any evidence obtained would have undebatably 
resulted in a grant of service connection

5.  There is no showing that the RO misapplied the law, as it 
existed at the time of the January 1980 rating decision.




CONCLUSION OF LAW

The January 1980 decision which denied entitlement to service 
connection for a psychiatric disability did not contain CUE.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the present case, the issue of whether a January 1980 
rating decision contains CUE is legal in nature, and its 
outcome is determined by the interpretation and application 
of the law and regulations rather than by consideration of 
conflicting or disputed evidence.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2002); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending 
matter and could have no application as a matter of law).

Furthermore, an allegation of CUE is fundamentally different 
from other VA adjudicative determinations since it is not by 
itself a claim for benefits but rather a collateral attack 
against a prior final decision.  Livesay, supra.  Thus, an 
individual seeking a revision of a final decision based upon 
CUE pursuant to 38 C.F.R. § 3.105(a) is not a "claimant," as 
defined by 38 U.S.C. § 5100.  Consequently, the VCAA is not 
applicable in the present case.

Additional procedural issues

In the veteran's July 2004 substantive appeal, his accredited 
representative argues that, in adjudicating the issue of CUE 
as to the January 1980 rating decision, the RO in May 2002 
failed to apply the rule of law articulated in Roberson v. 
Principi, 251 F. 3d 1378 (Fed. Cir. 2001).  Specifically, 
that case held that the standard to be applied in assessing 
the finality of of Agency's action is whether "VA has fully 
and sympathetically developed the veteran's claim to its 
optimum before a decision on its merits."  The April 2003 
notice of disagreement again contended that application of 
Roberson was not considered in the adjudication of the 
appeal.  

Specifically, it is asserted that VA failed to conduct the 
required "preadjudicatory assessment" of the CUE claim as 
required under Roberson.  Additionally, the veteran's 
accredited representative next points out that the June 2004 
statement of the case did not cite or discuss the 
applicability of Roberson to the veteran's claim.  It is 
argued that, as a result of such failure, the June 2004 
statement of the case was issued unlawfully and in violation 
of the statutory requirements of 38 U.S.C.A. § 7105(d).  As 
such, it is contended that the Board is required to remand, 
rather than adjudicate, the claim pursuant to 38 C.F.R. 
§ 19.9(a).  That Code section provides, in pertinent part 
that, if correction of a procedural defect is essential for a 
proper appellate decision, the appeal should be remanded to 
the Agency of Original Jurisdiction, specifying the action to 
be taken.  

The Board is not persuaded by the above arguments and 
disagrees that a remand is required in the present case.  
Regarding the assertion that VA failed to conduct the 
required "preadjudicatory assessment" of the CUE claim, 
even if conceded, it is not found that correction of such 
procedural defect is essential for a proper appellate 
decision.  Indeed, the claimant and his representative have 
not suggested any specific development that should be 
undertaken prior to a review of the CUE claim.  As such, it 
appears that further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  As there is no obvious 
development that must be undertaken prior to adjudication on 
the merits, there has been no violation of 38 C.F.R. 
§ 19.9(a).  Similarly, the RO's failure to cite Roberson in 
the June 2004 statement of the case is not found to violate 
38 C.F.R. § 19.9(a), as correction of a procedural defect is 
not here essential for a proper appellate decision.  The 
failure to notify the veteran of the preadjudicatory 
assessment of Roberson is not found to be prejudicial because 
no necessary development has been identified by the veteran.  

Based on the foregoing, the Board is not required to remand 
the case and may instead adjudicate the issue on the merits.

Legal criteria

Clear and unmistakable error

An unappealed decision of the Regional Office (RO) or the 
Board becomes final and binding and is not subject to 
revision on the same factual basis in the absence of clear 
and unmistakable error.  Previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended. 
38 U.S.C.A. §§ 5109A, 7111 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.105, 20.1400 (2005).



The CAVC has provided the following guidance with regard to a 
claim of CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The CAVC in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  

The words 'clear and unmistakable error' 
are self- defining.  They are errors that 
are undebatable, so that it can be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a). Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the CAVC has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991). "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

In Russell, Fugo and other decisions, the CAVC has emphasized 
that merely to aver that there was CUE in a rating decision 
is not sufficient to raise the issue.  The CAVC has further 
held that simply to claim CUE on the basis that previous 
adjudications had improperly weighed the evidence can never 
rise to the stringent definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).

Where evidence establishes CUE, the prior decision in 
question will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).



Discussion

Procedural background

The veteran's initial claim of entitlement to service 
connection for a psychiatric disability was received by VA in 
September 1979.  That claim was denied by the RO in a 
decision dated January 14, 1980.  Specifically, it was noted 
that the veteran's diagnosis of passive-aggressive 
personality disorder was a congenital or developmental 
abnormality and not a disability within the meaning of the 
laws and regulations governing the award of compensation 
benefits.  It was also held that currently diagnosed manic 
depressive disorder was initially demonstrated years after 
service, and had not been shown to be related to active 
service.

In February 1980, the veteran was notified of the January 
1980 decision, as well as his appellate rights; however, he 
did not initiate an appeal.  As such, that determination has 
become final.  See 38 U.S.C.A. § 7105.

In March 1990, the veteran submitted a request to reopen his 
claim of entitlement to service connection for a psychiatric 
disability.  The claim was denied in a May 1990 rating 
action.  The veteran initiated an appeal, which ultimately 
came before the Board in November 1991.  At that time, 
recognizing that the veteran had raised contentions of CUE 
with respect to the January 1980 rating decision, the Board 
remanded the case, so that the RO could adjudicate that 
issue.
 
In a January 1992 rating decision, the RO found that the 
January 1980 rating decision did not contain CUE.  The 
veteran disagreed with that decision, and that issue was 
integrated into his appeal.  Thereafter, the case was 
returned to the Board for further appellate consideration.  

In February 1993, the Board found no clear and unmistakable 
error with respect to the January 1980 rating decision.  It 
did find, however, that the veteran had submitted new and 
material evidence with which to reopen the claim of service 
connection for a psychiatric disorder.  After conducting a de 
novo review of the evidence, the Board confirmed and 
continued the denial of service connection for a psychiatric 
disorder.  The veteran continued to disagree with those 
decisions and appealed them to the United States Court of 
Veterans Appeals (Court).
 
In February 1994, the parties filed a joint motion to vacate 
the Board's February 1993 decision and to remand the case for 
further development.  It was noted that in its February 1993 
decision, the Board had relied on the medical treatise 
Current Medical Diagnosis and Treatment, S. Schroeder, M.D., 
et al (1992), but that prior to the decision, it had not 
notified the veteran of its proposal to rely on that 
information nor had it given him an opportunity to respond.  
Thurber v. Brown, 5 Vet. App. 119 (1993).  It was further 
noted that, at the time of its decision, the Board had not 
reviewed certain documents outside the claims folder of which 
it had actual or constructive knowledge.  Such documents 
related to the veteran's disability claim with the Social 
Security Administration.  For these reasons, the Court in 
February 1994 vacated the Board's February 1993 decision and 
remanded the case to the Board for compliance with the 
instructions in the motion to remand.
 
In June 1994, the Board remanded the case so that the RO 
could procure all pertinent treatment records from private 
and VA sources subsequent to September 1991, as well as, the 
records on which the Social Security Administration decided 
to grant benefits to the veteran in April 1990.  When that 
development was completed, the RO was to review the 
additional evidence, including those documents submitted in 
the veteran's counter-designation of the record before the 
Court (a copy of which has been placed in the claims file) 
and determine whether the veteran's claim could then be 
allowed.
 
In December 1994 and March 1995, following the requested 
development, the RO confirmed and continued the decision that 
the January 1980 rating action was not clearly and 
unmistakably erroneous.  The RO also confirmed and continued 
the denial of service connection for a psychiatric disorder. 
Thereafter, the case was returned to the Board for appellate 
consideration in April 1996.  At that time, the veteran's 
claim of CUE as to a January 14, 1980, rating decision was 
denied.  The April 1996 Board decision also determined that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for manic 
depressive disorder and/or personality disorder.

The veteran appealed the Board's April 1996 decision to the 
United States Court of Veterans Appeals (which, since March 
1, 1999, is known as the United States Court of Appeals for 
Veterans Claims).  In a February 1999 Memorandum decision, 
effectuated by a Court Judgment later that same month, the 
Court affirmed the portion of the Board's April 1996 decision 
that denied the CUE claim.  The portion of the Board's 
decision finding that no new and material evidence had been 
received was vacated and remanded back to the Board, which in 
August 2001 remanded the matter back to the RO.  Ultimately, 
the RO granted service connection for bipolar affective 
disorder in December 2001 and a 100 percent evaluation was 
assigned effective March 13, 1990.  

In May 2002, the veteran claimed entitlement to an earlier 
effective date for the award of service connection.  He also 
raised a separate claim of CUE as to the January 14, 1980 
rating decision.  The earlier effective date claim was 
ultimately denied by the Board in January 2003.  An appeal is 
pending with the United States Court of Appeals for Veterans 
Claims, but, at the time of the instant decision, the January 
2003 determination remains final.  Thus, only the specific 
claim of CUE as to the January 14, 1980 rating action is 
currently under appellate consideration.

Analysis

The veteran claims that the January 14, 1980, rating decision 
which denied entitlement to service connection for a 
psychiatric disability contains CUE and that, as a result it 
should be voided.  The consequence of this would be to 
entitle the veteran to an effective date of September 13, 
1979, the date his original application was received, for his 
award of service connection.  

The veteran's contentions are set forth by his accredited 
representative in the July 2004 substantive appeal.  In that 
correspondence, several arguments were raised in support of a 
finding of CUE as to the January 1980 rating decision.  
First, it is asserted that the RO failed to apply the 
presumption of soundness in evaluating the veteran's service 
connection claim.  Moreover, it is contended that, in 
currently reviewing the RO's failure to apply the presumption 
of soundness, VA must give sympathetic reading to the 
veteran's filings by "determin(ing) all potential claims 
raised by the evidence, applying all relevant laws and 
regulations."  Roberson v. Principi, 251 F. 3d 1378 (Fed. 
Cir. 2001).  

Also in the July 2004 substantive appeal, it is contended 
that VA failed to fully develop the veteran's claim back in 
1980.  It is argued that, while the RO found the veteran to 
have a noncompensable psychiatric disorder, there was no 
adjudication as to whether the veteran had a separate and 
distinct compensable disorder.  In this regard, the veteran 
asserts that the evidence of record in 1980 supported a 
finding, or at least raised the possibility that the veteran 
suffered from two independent psychiatric disabilities.  He 
argues that VA had a duty to determine the scope of the claim 
by developing evidence to better identify the veteran's 
disabilities.  

In evaluating the merits of the veteran's CUE claim, it is 
necessary to outline the evidence of record at the time of 
the January 1980 rating decision.  Such evidence included, in 
pertinent part, the veteran's service medical records, a VA 
hospital report, dated in June and July 1979, and a VA 
hospital report, dated from July to August 1979, which showed 
treatment for manic depressive disorder, depressed type and 
episodic excessive drinking.  

The service medical records reflect a normal entrance 
examination, with no psychiatric complaints raised in a 
contemporaneous report of medical history.

While in service, in July 1961, the veteran was admitted for 
neuropsychiatric evaluation because of anger management 
problems, feelings of depression, apathy, loss of interest, 
and a belief that life wasn't worth living.  He had struck a 
wall with his fist and fractured the fifth right metacarpal.  
He was scheduled for a consultation at the mental health 
clinic.  

While admitted, the veteran reported a history involving many 
brushes with the law and frequent drinking.  It was noted 
that he had been arrested for stealing once and had been in a 
juvenile home once.  It was also noted that he had served 
most of his tour of duty, during which time he had been 
court-martialed on two occasions for minor offenses.  He 
reportedly had increasing difficulty controlling his temper.
 
During the mental status examination, the veteran was 
oriented and he spoke coherently and lucidly.  He discussed 
his inability to deal effectively with authority.   This 
inability generally led to a loss of temper and striking out, 
generally followed by feelings of guilt and depression.  He 
reportedly had good insight into his problem.  The diagnosis 
was passive-aggressive personality, manifested by reactions 
by passive measure, such as pouting, stubbornness, 
procrastination, inefficiency, and passive obstructionism.  
It was noted that this had not been incurred in the line of 
duty but had existed prior to service.  The examiner found no 
disqualifying mental or physical defects sufficient to 
warrant disposition through medical channels.  The veteran 
was reportedly able to distinguish right from wrong and to 
adhere to the right.  No further neuropsychiatric evaluation 
or recommendations were indicated.  It was recommended that 
the veteran be separated as expeditiously as possible in 
accordance with the provisions of AR 635-200.
 
The veteran's August 1961 separation examination noted a six 
month history of insomnia, depression, and nervous trouble 
and that the previous month, he had attempted suicide by 
slashing his wrists.  The veteran reported sleeping trouble, 
as well as depression/excessive worry, in a report of medical 
history completed at that time.  The diagnosis was passive 
aggressive reaction.  The veteran was discharged due to 
character and behavior disorders in September 1961 
(Separation Program Number (SPN) 264).  

The post-service medical evidence of record at the time of 
the January 1980 rating decision revealed that the veteran 
had been admitted to a VA hospital in July 1979 after being 
found depressed and suicidal. It was noted that he had had a 
depressive disorder since adolescence and that he had 
attempted suicide on at least three occasions.  It was also 
noted that his depressive disorder lasted anywhere from one 
week to one month and that during those times all he did was 
drink.  The episode being treated reportedly started eight 
months earlier, when he had felt hopeless and useless and as 
if he had not achieved anything in life.
 
On admission, the veteran was oriented to time, place, and 
person.  He showed a depressed mood and affect, psychomotor 
retardation, and passive suicidal ideations. There was no 
evidence of a thought disorder, and his memory was normal.  
His insight and judgment were adequate.  During his hospital 
course, he gradually responded to medication, as well as 
individual and group therapy.  The relevant diagnoses were 
manic depressive disorder, depressed type and episodic excess 
drinking.  
 
In denying the veteran's claim of entitlement to service 
connection for a nervous condition, the RO in January 1980 
concluded that the passive aggressive personality 
demonstrated in service was developmental in nature and that 
there was no indication of aggravation during the veteran's 
period of military service.  Regarding the post-service 
diagnosis of manic depressive disorder, the RO determined 
that such disability was not shown to have been incurred in 
service or developed within one year of the veteran's 
discharge from service in 1961.

The question for consideration at the present time is whether 
the January 1980 rating decision contained CUE.  As noted 
previously, one means of establishing CUE is to demonstrate 
that the correct facts, as they were known at the time, were 
not before the adjudicator at the time of the final decision 
being challenged.  See Russell v. Principi, 310, 313 (1992).  

In the July 2004 substantive appeal, it is asserted that the 
evidence of record in January 1980 established a chronic 
psychiatric condition.  It was pointed out that the service 
records, including the separation examination, reflect 
symptoms of depression.  While this is a correct observation, 
the RO's finding that the veteran's personality disorder was 
developmental in nature is fully supported by the August 1961 
diagnosis of passive-aggressive personality and by the 
assessment of passive aggressive reaction in the separation 
examination report.  Additionally, the RO's finding that 
manic depressive disorder was initially demonstrated years 
after service and had not been shown to be related to service 
was also supported by the evidence then of record.  The 
service medical records were negative for such diagnosis, and 
there was no clinical demonstration of the disability until 
more than a decade after service, without demonstration of 
continuity of symptomatology.  While depressive 
symptomatology was noted in service, nowhere in the service 
medical records is there any assessment of a chronic 
depressive disorder or any other nondevelopmental psychiatric 
disability.  

Indeed, from a review of the January 1980 rating decision, it 
is clear that the correct facts, as they were known at the 
time, were considered by the RO.  While the veteran may argue 
that the depressive symptomatology noted in service was 
indicative of a nondevelopmental psychiatric disability, 
particularly in light of the later post-service diagnosis of 
manic depressive disorder in July 1979, this contention goes 
to weighing and evaluating the evidence.  By definition, such 
contentions do not rise to the level of clear and 
unmistakable error.  See Oppenheimer, 370, 372 (1991).  

The veteran has also argued that the RO failed to fully 
develop his claim in January 1980.  Specifically, he asserts 
that the evidence of record in 1980 raised the possibility 
that he suffered from two independent psychiatric 
disabilities and that efforts should have been undertaken to 
clarify his diagnosis.  

As noted in Fugo, where a veteran claims that a failure to 
develop the record constitutes CUE, he must present a 
compelling case that the result would have been manifestly 
different had such development been performed.  Fugo at 44.  
In the present case, the veteran has not made a compelling 
case.  Indeed, there is no way to conclude that any 
additional development would have resulted in a finding that 
the veteran's in-service passive aggressive personality 
disorder was actually a manifestation of the acquired 
psychiatric disabilities diagnosed several years after 
discharge and that the disability had been continuous in the 
interim.  As such, it cannot be said that the failure to 
develop would have compelled a result different that the one 
reached in January 1980.  Accordingly, it cannot constitute 
clear and unmistakable error.  Moreover, this finding remains 
true even when considering 
Roberson, which requires that VA give a sympathetic reading 
to the veteran's filings.  

To summarize, the Board here finds that the correct facts 
were before the RO in January 1980.  Moreover, the veteran 
has failed to present a compelling case to show that, if 
further development had been conducted at the time, the 
additional evidence added to the record would have been 
unquestionably provided a basis for a grant of the benefit 
sought.  Therefore, a claim of CUE is not for application on 
these bases.

Another means by which to establish CUE is to demonstrate 
that the adjudicator incorrectly applied the statutory or 
regulatory provisions extant at the time.  See Russell v. 
Principi, 310, 313 (1992).  Moreover, such misapplication 
must result in an error that is undebatable, such that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  Id.  

Here, the veteran claims that the law was incorrectly applied 
insomuch as the RO failed to consider the presumption of 
soundness in evaluating the veteran's service connection 
claim.  He points out that the evidence of record in January 
1980 revealed a normal entrance examination, with no showing 
of any psychiatric disorder prior to service.  Given these 
facts, he claims he should have been afforded the presumption 
of soundness.

The law, as in effect both in January 1980 and today, holds 
that a veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C. § 311, 337 (now 38 
U.S.C.A. §§ 1111, 1137(West 2002 & Supp. 2005)).  The law, 
then and now, further provides that a personality disorder is 
not a disability within the meaning of laws and regulations 
providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 
(2005). 

Therefore, while the absence of defects noted upon entrance 
to service would normally entitle the veteran to the 
presumption of soundness, such presumption is inapplicable 
here because the only disorder revealed during service was a 
developmental condition.  Thus, there is no showing that, in 
failing to afford the veteran a presumption of soundness upon 
entry into active service, the RO misapplied the law as then 
in effect.  
`
In conclusion, the January 1980 decision was based on the 
correct facts and did not involve any misapplication of law.  
Moreover, the veteran has not successfully shown that, had 
additional development been conducted, such evidence would 
have undebatably resulted in a grant of service connection.  
Accordingly, the veteran's CUE claim must fail.  


ORDER

The January 1980 rating decision denying entitlement to 
service connection for a nervous condition has not been shown 
to contain CUE.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


